     Case 3:20-cv-00756-DMS-AHG Document 38 Filed 04/30/20 PageID.1002 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10     ADRIAN RODRIGUEZ ALCANTARA;                        Case No.: 20cv0756 DMS (AHG)
       YASMANI OSORIO REYNA; MARIA
11
       FLOR CALDERON LOPEZ; MARY                          ORDER GRANTING PLAINTIFF-
12     DOE; on behalf of themselves and all               PETITIONERS’ EMERGENCY EX
       others similarly situated,                         PARTE MOTION FOR SUBCLASS-
13
                            Plaintiffs-Petitioners,       WIDE TEMPORARY
14                                                        RESTRAINING ORDER
       v.
15
       GREGORY ARCHAMBEAULT, San
16
       Diego Field Office Director, Immigration
17     and Customs Enforcement; et al.,
18                     Defendants-Respondents.
19
20          After consideration of the briefs and arguments of counsel, the evidence filed in
21    support of and opposition to Plaintiffs-Petitioners’ Emergency Motion for Subclass-wide
22    Temporary Restraining Order, Preliminary Injunction and Writ of Habeas Corpus
23    Regarding the Otay Mesa Medically Vulnerable Subclass, and being fully advised, the
24    Court finds that Plaintiff-Petitioners have met their burden of demonstrating a need for a
25    temporary restraining order. Accordingly, IT IS HEREBY ORDERED THAT Plaintiffs-
26    Petitioners’ Motion is GRANTED as follows:
27    1.    The Court provisionally certifies the Otay Mesa Medically Vulnerable subclass,
28    defined as follows:

                                                      1
                                                                               20cv0756 DMS (AHG)
     Case 3:20-cv-00756-DMS-AHG Document 38 Filed 04/30/20 PageID.1003 Page 2 of 4


 1    All civil immigration detainees incarcerated at the Otay Mesa Detention Center who are
 2    age 60 or over or who have medical conditions that place them at heightened risk of severe
 3    illness or death from COVID-19 as determined by CDC guidelines.
 4    2.    The Court hereby appoints ACLU Foundation of San Diego & Imperial Counties
 5    attorneys as class counsel.
 6    3.    The Court HEREBY DECLARES that current conditions of confinement for Otay
 7    Mesa Medically Vulnerable subclass members held at the Otay Mesa Detention Center are
 8    unconstitutional under the Fifth Amendment because the conditions of their confinement
 9    place subclass members at substantial risk of serious illness or death.
10    4.    The Court will issue a more detailed order setting out its reasoning for granting
11    certification of the subclass and issuance of the temporary restraining order. Pending that
12    order, however, the Court orders as follows:
13          a.     Defendants shall immediately review subclass members for release, and
14          release all subclass members suitable for release in the discretion of Defendants after
15          considering the subclass members’ health, public safety and mandatory detention
16          requirements, with appropriate conditions to protect the public, and the health, safety
17          and well being of each subclass member;
18          b.     By 10:30 a.m. on May 4, 2020, Defendants shall identify and disclose to class
19          counsel a list, in a spreadsheet or comparable searchable format, of all Otay Mesa
20          Medically Vulnerable subclass members,          including, where practicable, every
21          subclass member’s name, A number, age, underlying medical condition,
22          immigration lawyer or representative (if any), primary language, current housing
23          unit, prior custody determinations made by Defendants, and the names, relationship,
24          and contact information for any points of contact in the United States that subclass
25          members have provided Defendants in the course of their arrest, processing, and
26          detention, along with any other information that becomes relevant during the course
27          of implementation of this Order, subject to approval by the Court or magistrate judge
28          assigned to this case. Although pregnant women are not included in the subclass,

                                                     2
                                                                                 20cv0756 DMS (AHG)
     Case 3:20-cv-00756-DMS-AHG Document 38 Filed 04/30/20 PageID.1004 Page 3 of 4


 1          Defendants shall also identify and provide to class counsel the information set out
 2          above for any pregnant ICE detainees currently in Otay Mesa, if any;
 3          c.    Immediately upon identifying Otay Mesa Medically Vulnerable subclass
 4          members, Defendants shall release them in accordance with Paragraph 4.a. and in a
 5          manner that comports with public health guidelines for self-quarantine (if necessary
 6          due to infection or exposure), social distancing, and other recommendations of
 7          public health departments in their destination cities or counties; the name and contact
 8          information for the responsible adult at that location; information detailing their
 9          travel plans to that location; and any other information this Court deems necessary
10          to ensure release plans comport with public health guidelines related to COVID-19;
11          d.    Defendants may not condition subclass members’ release on paying a bond or
12          providing proof of a sponsor’s legal status and/or a sponsor’s financial documents
13          where release plans otherwise comport with public health guidelines related to
14          COVID-19;
15          e.    Release plans shall be appropriate to the individual circumstances of each
16          subclass member, including whether they have been tested for COVID-19 or have
17          been in close contact with confirmed cases of COVID-19, and a copy shall be
18          provided to class counsel promptly upon a subclass member’s release;
19          f.    Release of subclass members shall begin immediately, with the expectation
20          that most subclass members will be released under appropriate conditions
21          determined by Defendants;
22          g.    Defendants shall provide to released subclass members a phone number and
23          email address at which subclass members can reach class counsel;
24          h.    If Defendants cannot determine adequate release plans for any Otay Mesa
25          Medically Vulnerable subclass members, or in exercising their discretion believe
26          that release is not appropriate, they shall provide to the Court and class counsel by
27          10:30 a.m. on May 4, 2020, the names of those subclass members and the reason(s)
28          why they have not been released;

                                                   3
                                                                                 20cv0756 DMS (AHG)
     Case 3:20-cv-00756-DMS-AHG Document 38 Filed 04/30/20 PageID.1005 Page 4 of 4


 1          i.     Upon identification of any new or previously unidentified Otay Mesa
 2          Medically Vulnerable subclass members following this Order, Defendants shall
 3          promptly notify class counsel and release any such subclass members consistent with
 4          the requirements of this Order;
 5    5.    A further telephonic status conference shall be held at noon on May 4, 2020. The
 6    dial-in number for any counsel who wish to listen in only and members of the public is as
 7    follows.
 8          a.     Dial the toll free number: 877-411-9748;
 9          b.     Enter the Access Code: 6246317 (Participants will be put on hold until the
10                 Court activates the conference call);
11          c.     Enter the Participant Security Code 05040756 and Press # (The security code
12                 will be confirmed);
13          d.     Once the Security Code is confirmed, participants will be prompted to Press
14                 1 to join the conference or Press 2 to re-enter the Security Code.
15    All persons dialing in to the conference are reminded that Civil Local Rule 83.7(c) prohibits
16    any recording of court proceedings.
17          IT IS SO ORDERED.
18    Dated: April 30, 2020
19
20
21
22
23
24
25
26
27
28

                                                    4
                                                                                 20cv0756 DMS (AHG)
